[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
(1) Defendant Eastern Elevator's objections (#129) to plaintiff's interrogatories and requests for production are sustained as to Nos. 9, 74, 77, 78, 79, 82, 85, 88, 98; and are overruled as to Nos. 8c, 23d and e, but for the last three years before the accident only, 50, 52, 61 but limited to three years before the accident, the objections to requests for production are sustained.
(2) Defendant Ahneman, et al., partnership, has filed (#136) objections to plaintiffs' requests for interrogatories and production. The following objections are sustained: 9, 11g, 17, 18, 28, 29, 30, 31, 32, 45, 46, 47, 48, 49, 50, 51, 52, 55, 56, 63, 64, 65, 66, 76, 79, 88, 89, 97, 98, 99, 100, 101, 102. The following objections are overruled: 7, 8e, 10, 12, 15e, 20, 22 (but without any inference being drawn that the elevator in fact injured the plaintiff), 23, 27, 53, 54, 61, but only for three years preceding accident, 62 (same as 61), 63 (same as 61), 67, 73, 95, 102, 103. CT Page 4813
(3) Plaintiffs' objections (#142) to the defendant Eastern Elevator's requests to revise are all sustained (Nos. 1, 2, and 3).
(4) Motion #144 by plaintiff for compliance/sanctions; a default will enter against Eastern Elevator and Ahneman, et al. if they fail to answer plaintiff's Motion for Production and disclosure by 27 May 1991.
SO ORDERED.
Dated at Stamford, Connecticut this second day of May, 1991.
WILLIAM B. LEWIS, JUDGE